Citation Nr: 0033305	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  The appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died on August [redacted], 1998.

3.  During his lifetime, service connection was in effect for 
residuals of a perforating gunshot wound to the left chest, 
entrance left, exit right chest, scar postoperative of the 
left posterior chest, evaluated as 40 percent disabling and 
multiple gunshot wound scars of the right chest wall, jagged 
wound left, small scar, Muscle Group II, evaluated as 20 
percent disabling; the service-connected disabilities did not 
involve an active process affecting a vital organ. 

4.  The veteran's death was due solely to the effects of 
chronic obstructive pulmonary disease and heart disease.

5.  Neither chronic obstructive pulmonary disease nor heart 
disease was present within one year of the veteran's 
discharge from service or etiologically related to service or 
a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to service 
connection for the cause of the veteran's death.  The RO has 
found the claim to be well grounded.  The information 
required of the appellant to enable the RO to obtain evidence 
pertinent to the claim was obtained, and no further 
information or evidence from the appellant is required to 
substantiate his claim.  The RO has obtained the pertinent 
evidence identified by the appellant, as well as a VA medical 
opinion addressing whether the veteran's service-connected 
residuals of a perforating gunshot wound of the chest played 
a material causal role in the veteran's death.  There is no 
outstanding evidence which should be obtained.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA. 

The appellant contends that service connection is warranted 
for the cause of the veteran's death because the inservice 
gunshot wound to the pleural cavity weakened his lung 
capacity and was therefore a contributing factor in his 
death.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Service incurrence or aggravation of 
cardiovascular disease may be presumed if it is manifested to 
a compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2000).  Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2000).

According to the death certificate, the veteran died on 
August [redacted], 1998, at the age of 74, from chronic obstructive 
pulmonary disease due to or as a consequence of ischemic 
heart disease and cardiomyopathy.  No autopsy was conducted.

At the time of his death, the veteran was service-connected 
for pleural cavity injury, residuals of a perforating gunshot 
wound to the left chest, entrance left, exit right chest, 
scar postoperative of the left posterior chest, evaluated as 
40 percent disabling and multiple gunshot wound scars of the 
right chest wall, jagged wound left, small scar, Muscle Group 
II, evaluated as 20 percent disabling. 

In brief, service medical records reflect that the veteran 
sustained a gunshot wound which perforated the left chest and 
exited the right chest.  The veteran underwent multiple 
thoracotomies to remove excess fluid and pus from his chest.  
His lungs were stable at discharge from service in October 
1945.  

Post-service medical evidence, dating from 1946 to 1998, 
reflects that the first evidence of any COPD was in June 1985 
when the veteran was examined by VA.  During that 
examination, the veteran indicated that he had stopped 
smoking two years previously and that prior to that time, he 
had smoked one to one and a half packs of cigarettes a day.  
At that time, the veteran indicated that he was unable to 
work because of his poor physical health and also because of 
a lack of construction work.  An X-ray of the chest in 1985 
revealed right atelectasis, possible old tuberculosis 
scarring and moderate COPD.  Diagnoses of moderate COPD, 
history of partial resection of the right lung, partial 
atelectasis of the right lung, gunshot wound scars of the 
left and right chest wall and residuals of a gunshot wound to 
the pleural cavity were recorded by the examiner.

The first post-service medical evidence of any cardiovascular 
disorder was in the early 1990's.  In opinions, dated in 
February 1992 and February 1993, a VA physician, who reviewed 
the veteran's entire claims file, concluded that the 
veteran's severe chronic obstructive pulmonary disease with 
hypoxia and early exertional dyspnea, resolved bilateral 
pneumonia, severe cardiomyopathy and ischemic heart disease 
with past history of supraventricular arrhythmia were not 
etiologically related to his service-connected disorder.  

During a VA examination, conducted in April 1993, the VA 
examiner recounted the history with respect to the veteran's 
in-service gunshot wound to the chest.  After an examination 
of the veteran, the examiner determined that the veteran's 
severe chronic obstructive pulmonary disease was likely the 
result of numerous years of cigarette smoke, but that his 
history of congestive heart failure might have also been a 
contributing factor.  It was the examiner's opinion that the 
veteran's wartime chest injury played a relatively minor role 
with respect to his chronic obstructive pulmonary disease.  

Thereafter the veteran was examined by VA in July 1998.  At 
that time, the examiner noted that the veteran had 
discontinued his tobacco use in 1983, and had been exposed to 
asbestos.  The examiner concluded that it was very likely 
that the veteran had underlying COPD, which was likely to 
have been secondary to the veteran's smoking history and 
pleural cavity injury from the gunshot wound. 

In light of the conflicting medical opinions, the claims 
folder was reviewed by a VA physician in November 1998 for 
the purpose of determining whether or not the veteran's 
service-connected gunshot wound to the chest played a causal 
role in his demise.  The VA physician in November 1998 
concluded that neither the veteran's chronic obstructive 
pulmonary disease nor his heat disease was caused in any way 
by the inservice gunshot wound and thoracotomy.  In reaching 
this conclusion, the examiner noted that the veteran had made 
marked improvement from the initial severe injury, which was 
confirmed by physiologic and radiologic changes.  He noted 
that an X-ray examination in 1996 revealed no residual of the 
previous hemothorax.  With respect to the Medical opinion 
indicating that the veteran's chronic obstructive pulmonary 
disease was probably secondary to his smoking history and 
pleural cavity injury from the gunshot wound, the examiner 
noted that emphysema is not caused by trauma, including 
gunshot wounds, or the from the scarring that may come from 
the healing process after trauma.  The examiner recounted 
that the veteran's life expectancy would not have been 
shortened by the in-service injury.  

The Board has found the medical evidence supportive of the 
appellant's claim to be of less probative value than the 
evidence against her claim.  In this regard, the Board notes 
that the examiner in July 1998 attributed the veteran's fatal 
COPD not only to his in-service gunshot wound to the pleural 
cavity but also to the veteran's history of smoking.  
Specifically, the examiner in July 1998 did not provide any 
rationale or bases for the conclusion.  In addition, the 
Board has found no other support in the claims folder for the 
proposition that the in-service gunshot wound to the pleural 
cavity played a material causal role in the veteran's death.  
The Board has found the November 1998 VA medical opinion 
against the claim to be persuasive since the opinion is based 
upon a thorough review of the veteran's medical history, as 
documented in the claims folder, to include the July 1998 VA 
examination.  Furthermore, the examiner provided objective 
rational for his decision such as referencing to service and 
post-service medical records.  

Therefore, the Board has concluded that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

The Board also notes that in her notice of disagreement, the 
appellant reported that the government issued tobacco 
products to the veteran while he was in service.  It is not 
clear whether she was attempting to claim that service 
connection is warranted for the cause of the veteran's death 
on the basis of tobacco use in service.  On July 22, 1998, 
the President signed into law a new provision, codified at 38 
U.S.C.A. § 1103 (West Supp. 2000), essentially barring 
service connection on the basis that a disease or injury is 
attributable to the use of tobacco products during service.  
This provision applies to claims filed after June 9, 1998, 
including the appellant's claim, which was filed in September 
1998.  Therefore, service connection for the cause of the 
veteran's death on the basis of the veteran's tobacco use 
during service is prohibited. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

